Citation Nr: 0207061	
Decision Date: 06/28/02    Archive Date: 07/03/02

DOCKET NO.  96-08 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than February 16, 
1994, for the grant of entitlement to disability benefits 
under the provisions of 38 U.S.C.A. § 1151 for a 1985 
cerebrovascular accident with homonymous hemianopsia found to 
be the result of Department of Veterans Affairs (VA) medical 
treatment.

(The issue of whether there was clear and unmistakable error 
(CUE) in the January 23, 1989 Board of Veterans' Appeals 
(Board) decision (that reconsidered a July 1987 Board 
decision) which denied entitlement to disability benefits 
under the provisions of 38 U.S.C.A. § 1151 is the subject of 
a separate decision of the Board.)


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service in the Navy from August 1957 
to July 1958.  

In April 2000, the Board addressed, inter alia, whether the 
veteran was entitled to an effective date earlier than 
December 27, 1994 for the grant of benefits under 38 U.S.C.A. 
§ 1151.  The Board decided that the veteran was entitled to 
an effective date of February 16, 1994, but no earlier, for 
this benefit.  The Board also determined that the January 
1989 Board decision did not contain clear and unmistakable 
error (CUE) in denying disability benefits under the 
provisions of 38 U.S.C.A. § 1151 for a cerebrovascular 
accident with homonymous hemianopsia.  In May 2001, based on 
the Appellee's Motion for Remand that was not opposed by the 
appellant, the Court of Appeals for Veterans Claims (Court) 
vacated and remanded those portions of the Board's decision 
that dealt with CUE in the January 1989 Board decision and 
that denied an effective date earlier than February 16, 1994 
for the grant of benefits under § 1151.  Thus, the Court left 
intact the effective date of February 16, 1994 for the grant 
of benefits under § 1151.

The basis for the Motion for Remand was that the Court's 
holding in Holliday v. Principi, 14 Vet. App. 280 (2001), 
required a return of the case to the Board because the issue 
of whether the newly enacted statutory requirements relating 
to the duty to assist were satisfied in this case had to be 
addressed by the Board in the first instance.  

Thereafter, the appellant retained counsel who submitted a 
Motion to Recall Mandate Issued and to Vacate and Set Aside 
Judgment in June 2001, arguing that the Court could make a 
decision based on the evidence of record and that 
readjudication in light of enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) was not legally necessary.  An Order of the 
Court, dated in October 2001, denied the Motion to Recall.  
On October 25, 2001, the appellant filed a motion for 
reconsideration and for a panel decision.  In January 2002, 
the Court denied both.

The issue of whether there was CUE in the January 23, 1989 
Board decision (that reconsidered a July 1987 Board decision) 
that denied entitlement to disability benefits under the 
provisions of 38 U.S.C.A. § 1151 for a cerebrovascular 
accident with homonymous hemianopsia claimed to be the result 
of Department of Veterans Affairs (VA) medical treatment is 
the subject of a separate decision of the Board.


FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable disposition of the appeal has been obtained by the 
RO.

2.  During hospitalization at a VA Medical Center in July 
1985, the appellant experienced a cerebrovascular accident.

3.  In July 1987, the Board determined that compensation was 
not warranted for the residuals of a cerebrovascular accident 
under 38 U.S.C.A. § 1151 (then § 351); that denial was 
reconsidered and affirmed in a January 1989 Board decision.

4.  On February 16, 1995, the RO received a letter from the 
appellant's Senator, which was construed as a request to 
reopen the 38 U.S.C.A. § 1151 claim.

5.  In a May 1995 rating decision, the RO awarded 
compensation for additional disability resulting from VA 
treatment.  

6.  In a December 1995 rating decision, the RO granted an 
effective date for the award of benefits from December 27, 
1994.  

7.  The award was made pursuant to the liberalized holding of 
the Gardner case concerning 38 U.S.C.A. § 1151 and, 
therefore, the amended provisions of 38 C.F.R. § 3.358(c)(3), 
which were effective from November 25, 1991.

8.  Neither a formal nor informal claim for compensation 
under the provisions of 38 U.S.C.A. § 1151 was filed prior to 
February 16, 1995.

9.  No request for review was filed prior to February 16, 
1995.


CONCLUSION OF LAW

An effective date earlier than February 16, 1994, for the 
grant of disability benefits for the residuals of a 
cerebrovascular accident under 38 U.S.C.A. § 1151 is denied.  
38 U.S.C.A. §§ 1151, 1155, 5110 (West 1991 & Supp. 2001); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (codified as amended 
at 38 U.S.C. §§ 5100 et seq. (West Supp. 2001)); 38 C.F.R. §§ 
3.114, 3.358, 3.400 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 3.159 
and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

After a thorough review of the evidence of record, the Board 
finds that the criteria for an effective date earlier than 
February 16, 1994 for the grant of entitlement to disability 
benefits under the provisions of 38 U.S.C.A. § 1151 for a 
1985 cerebrovascular accident with homonymous hemianopsia 
found to be the result of Department of Veterans Affairs (VA) 
medical treatment have not been met.


I.  Earlier effective date claim.

The appellant contends that his award of compensation under 
38 U.S.C.A. § 1151 should have been effective from the 
original date of his claim.  His representative argues that 
the decision in Brown v. Gardner (citation below) does not 
represent a liberalizing law and, therefore, that 38 C.F.R. 
§ 3.114 is not applicable.

In pertinent part, 38 U.S.C.A. § 1151 provides that when 
there is no willful misconduct by a veteran, additional 
disability resulting from VA hospitalization, medical or 
surgical treatment causing injury, or aggravation thereof, 
shall be compensated as if service connected.

In Gardner v. Derwinski, 1 Vet. App. 584 (1991), the United 
States Court of Veterans Appeals (now the United States Court 
of Appeals for Veterans Claims, hereinafter the Court), 
invalidated 38 C.F.R. § 3.358(c)(3), a section of the 
regulation implementing 38 U.S.C.A. § 1151 (formerly § 351), 
on the grounds that that section of the regulation, which 
included an element of fault, did not properly implement the 
statute.  The decision was affirmed by the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) in 
Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 1993).  That 
decision was, likewise, appealed, and in December 1994, the 
Supreme Court affirmed the lower courts' decisions in Brown 
v. Gardner, 513 U.S. 115, 115 S. Ct. 552 (1994).  Thereafter, 
the VA Secretary sought an opinion from the Attorney General 
of the United States as to the full extent to which benefits 
were authorized under the Supreme Court's decision.  The 
requested opinion was received from the Department of 
Justice's Office of Legal Counsel on January 20, 1995.  On 
March 16, 1995, amendments to 38 C.F.R. § 3.358(c)(3) were 
published to conform with the Supreme Court's decision, and 
were made effective from November 25, 1991.

Unless specifically provided otherwise, the effective date of 
an award based on an original claim, a claim reopened after 
final adjudication or a claim for an increase of 
compensation, dependency and indemnity compensation or 
pension shall be fixed in accordance with the facts found but 
shall not be earlier than the date of receipt of application 
therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The 
effective date of an award of disability compensation by 
reason of 38 U.S.C.A. § 1151 shall be the date such injury or 
aggravation was suffered if a claim is received within one 
year after that date; otherwise, it shall be the date of the 
receipt of a claim.  38 U.S.C.A. § 5110(c); 38 C.F.R. 
§ 3.400(i).

Where pension, compensation, or dependency and indemnity 
compensation is awarded or increased pursuant to a 
liberalizing law, or a liberalizing VA issue approved by the 
Secretary or by the Secretary's direction, the effective date 
of such award or increase shall be fixed in accordance with 
the facts found, but shall not be earlier than the effective 
date of the act or administrative issue.  In order to be 
eligible for a retroactive payment under the provisions of 
this paragraph the evidence must show that the claimant met 
all eligibility criteria for the liberalized benefit on the 
effective date of the liberalizing law or VA issue and that 
such eligibility existed continuously from that date to the 
date of claim or administrative determination of entitlement.  
If a claim is reviewed at the request of the claimant more 
than 1 year after the effective date of the law or VA issue, 
benefits may be authorized for a period of 1 year prior to 
the date of receipt of such request.  These provisions are 
applicable to original and reopened claims.  38 U.S.C.A. 
§ 5110(g); 38 C.F.R. § 3.114(a).  

Effective June 12, 1996, 38 C.F.R. § 3.114 was amended to 
encompass a factual situation addressed by the Court in McCay 
v. Brown, 9 Vet. App. 183 (1996), aff'd, 106 F.3d 1577 (Fed. 
Cir. 1997).  The new provision did not invalidate any portion 
of the regulation outlined above, but additionally provided 
that where compensation is awarded or increased pursuant to a 
liberalizing law or VA issue which became effective on or 
after the date of its enactment or issuance, in order for a 
claimant to be eligible for a retroactive payment under the 
provisions of 38 C.F.R. § 3.114, the evidence must show that 
the claimant met all eligibility criteria for the liberalized 
benefit on the effective date of the liberalizing law or VA 
issue and that such eligibility existed continuously from 
that date to the date of claim or administrative 
determination of entitlement.  62 Fed.Reg. 17706 (1997).

Generally, when a law or regulation changes after a claim has 
been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to an appellant applies unless Congress provided 
otherwise or permitted the Secretary to do otherwise and the 
Secretary does so.  Marcoux v. Brown, 9 Vet. App. 289 (1996); 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In this case, 
although the provisions of 38 C.F.R. § 3.114 were amended 
during the pendency of the appeal, a review of the change, as 
set forth above, reveals that it does not materially affect 
the analysis of the appellant's claim.

However, analysis of the appellant's claim is materially 
affected by the issuance of two precedent opinions by the VA 
General Counsel.  Essentially, O.G.C. Prec. 9-94 (March 25, 
1994), and O.G.C. Prec. 10-94 (April 25, 1994), in tandem 
stand for the proposition that an effective date of an award 
of compensation or pension based upon judicial precedents 
alone may be no earlier than the date of receipt of the claim 
therefor.  However, if an award may be predicated upon an 
administrative issue, such as an amendment to a regulation, 
prompted by a judicial precedent, 38 U.S.C.A. § 5110(g) 
should be applied in assigning the effective date if to do so 
would be to the benefit of the claimant.

Turning to the facts of the case, in May 1986, the RO 
received the appellant's claim for benefits for the residuals 
of a stroke that was alleged to have been caused by VA 
medical treatment rendered in July 1985.  In July 1987, the 
Board determined that compensation was not warranted for 
residuals of the cerebrovascular accident under 38 U.S.C.A. 
§ 1151 (then § 351).  The Board noted that the appellant's 
allegations with regard to negligence and complications of 
his stroke had been reviewed, but that the medical records 
failed to disclose any evidence of a wrongful act or omission 
or fault on the part of VA in the procedure.  In January 
1989, the Board reconsidered the earlier determination and 
again denied the appellant's claim for 38 U.S.C.A. § 1151 
benefits.  The appellant did not appeal the Board's January 
1989 denial to the Court.

In April 1989, after reviewing additional outpatient 
treatment reports, the RO issued a confirmed rating decision 
denying any change in their previous determination concerning 
the issue of residuals of a stroke.  The appellant was 
informed of that denial in the same month.  The RO took the 
same action in January 1990, noting that the medical records 
submitted were duplicates of records previously considered.  
The appellant was informed of the denial the next month.  In 
March 1990, the appellant submitted a written statement 
indicating that an error of fact had been made in relation to 
the date of his eye consultation.  In response, the RO, in 
March 1990, issued a rating decision in which it found that 
there was no error of fact.  The appellant did not appeal any 
of these rating decisions.

On February 16, 1995, the RO received an inquiry from a 
member of Congress regarding the appellant's claim.  The RO 
considered this as a claim to reopen for benefits pursuant to 
38 U.S.C.A. § 1151.  In a May 1995 rating decision, the RO, 
pursuant to the holding of the Gardner case concerning 
38 U.S.C.A. § 1151, awarded compensation for disability 
resulting from VA treatment, effective from February 16, 
1995, the date of the reopened claim.

In a December 1995 rating action, the RO granted an earlier 
effective date of December 27, 1994, reportedly in accordance 
with 38 C.F.R. § 3.114.  The RO determined that this December 
date was the effective date of the liberalizing law.  As 
noted, if a claim is reviewed at the request of the claimant 
more than 1 year after the effective date of the law or VA 
issue, benefits may be authorized for a period of 1 year 
prior to the date of receipt of such request.  38 U.S.C.A. 
§ 5110(g); 38 C.F.R. § 3.114.

As referred to above, in March 1995, VA amended 38 C.F.R. § 
3.358(c)(3) in conformance with the Gardner decision.  These 
amendments were effective from November 25, 1991, the date of 
the decision in Gardner v. Derwinski.  It may be argued that 
the appellant's award of compensation benefits for stroke 
residuals pursuant to 38 U.S.C.A. § 1151 was based on the 
amended provisions of 38 C.F.R. § 3.358(c)(3).  In this 
regard, the Board notes that the RO received the appellant's 
claim in February 1995, that the liberalizing amendments were 
issued in March 1995, and made effective from November 25, 
1991, and that the award was made by a rating decision in May 
1995.  Since the claim was received more than one year after 
the effective date of the liberalizing provisions, an 
effective date one year prior to the date of receipt of the 
appellant's claim is proper.  That is, the proper effective 
date for the award of compensation benefits for stroke 
residuals, pursuant to 38 U.S.C.A. § 1151, is February 16, 
1994, one year prior to the date of receipt of the 
appellant's request to reopen his claim.  See 38 U.S.C.A. 
§ 5110(g).

While the appellant's attorney has argued that the Gardner 
case did not liberalize the existing regulation, it should be 
pointed out that both the appellant's February 1995 claim and 
the RO's May 1995 grant of benefits under 38 U.S.C.A. § 1151 
were explicitly predicated upon a change in the law 
pertaining to these types of benefits mandated by Gardner, 
supra.  Moreover, the VA General Counsel addressed this issue 
directly in VAOPGCPREC 10-94 and held

The effective dates of awards of 
compensation or pension based upon 
judicial precedents alone are governed by 
38 U.S.C.A. § 5110(a) and not 38 U.S.C.A. 
§ 5110(g), i.e., the effective dates may 
generally be no earlier than dates of 
receipt of claims.  However, if an award 
may be predicated upon an administrative 
issue, such as an amendment to a 
regulation, prompted by a judicial 
precedent, 38 U.S.C.A. § 5110(g) should 
be applied in assigning the effective 
date if to do so would be to the 
claimant's benefit.

The holding in Gardner was implemented by regulations 
promulgated by VA.  Therefore, the provisions of 38 U.S.C.A. 
§ 5110(g) should be applied to the appellant's instant claim 
for entitlement to an earlier effective date, if doing so 
would be to the veteran's benefit.

The appellant has argued that VAOPGCPREC 23-94 and 5-94 apply 
to the instant case.  The Board has applied VAOPGCPREC 9-94 
and 10-94, which specifically address the impact of Gardner 
and other judicial precedents.  

VAOPGCPREC 5-94 concerns the effective date of service-
connection for non-Hodgkin's lymphoma under 38 C.F.R. 
§ 3.313.  This involves a regulation published in 1990 with 
an effective date of August 5, 1964 (the beginning date of 
the Vietnam era), which implemented a determination by the 
Secretary of VA that there was a relationship between Vietnam 
service and the development of non-Hodgkin's' lymphoma.  It 
held that an effective date for service connection for non-
Hodgkin's' lymphoma under 38 C.F.R. § 3.313 may generally be 
based on the date of receipt of an original claim for that 
benefit filed on or after August 5, 1964, regardless of 
whether the claim had previously been denied, if the claimant 
was otherwise eligible on the date of the claim.  It pointed 
out that, as a practical matter, the provisions of 
38 U.S.C.A. § 5110(g) and 38 C.F.R. § 3.114(a) permitting 
payment of retroactive benefits for periods prior to the date 
of receipt of a claim under certain circumstances could not 
be applicable in determining the effective date of an award 
of service connection under 38 C.F.R. § 3.313 because no one 
could have met all eligibility requirements for benefits 
under section 3.313 on its effective date of August 5, 1964.  
It does not specifically apply to provide for an effective 
date earlier than February 16, 1994, in this case because it 
applies to a regulation made pursuant to the Secretary's 
determination, not a judicial precedent.  Moreover, as noted 
in paragraph 6 of that opinion, Section 5110(g) provides that 
in no event shall an award be retroactive for more than one 
year from the date of application therefor or the date of 
administrative determination of entitlement.  It should be 
pointed out, in this regard, that the effective date of the 
amendment to 38 C.F.R. § 3.358 in this instance is November 
25, 1991, and that the earlier denials of this benefit 
involved claims filed and denied prior to that date.  

VAOPGCPREC 23-94, unlike VAOPGCPREC 5-94, does specifically 
involve the Gardner case.  Issued on December 27, 1994, it 
involved adjudication of pending claims under section 1151.  
It does not apply to the instant case, as the claim was not 
pending on December 27, 1994.  The current claim was filed in 
February 1995.  

The appellant and his attorney have also argued that the 
effective date should be the date of the original claim.  By 
statute and regulation, the effective date for service 
connection based on a reopened claim cannot be the date of 
receipt of an original claim that was previously denied.  
Waddell v. Brown, 5 Vet. App. 454, 456 (1993); see also Flash 
v. Brown, 8 Vet. App. 332, 340 (1995).  

In summary, because the claim for entitlement to benefits 
based upon a liberalizing VA issue was received by the VA 
more than 1 year after the effective date of the new VA 
regulations implementing the Gardner holding, under 38 C.F.R. 
§ 3.114(a)(3), benefits may be authorized for a period of no 
more than one year prior to the date of the appellant's 
claim.  Accordingly, an effective date of one year prior to 
the receipt of the February 16, 1995, claim should be 
implemented.  Thus an effective date of February 16, 1994, 
but no earlier, for the award of compensation for additional 
disability of the stroke residuals under 38 U.S.C.A. § 1151 
is in order.

In this case, the currently assigned effective date for the 
award of compensation for the residuals of a stroke under the 
provisions of 38 U.S.C.A. § 1151, February 16, 1994, is 
premised upon a finding that a formal claim for benefits was 
filed on February 16, 1995 and that upon application of the 
provisions of 38 C.F.R. § 3.114, benefits were authorized one 
year prior to that time or on February 16, 1994.  

There is no evidence that reflects that a formal claim for 
entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 was filed prior to February 16, 1995.  
Accordingly, the Board is required to evaluate the evidence 
to determine whether an informal claim for compensation 
benefits under the provisions of 38 U.S.C.A. § 1151 was filed 
prior to February 1995.  See Servello v. Derwinski, 3 Vet. 
App. 196, 198-200 (1992).  

Under 38 C.F.R. § 3.155, an informal claim consists of any 
communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by VA from a 
claimant, his or her duly authorized representative, a Member 
of Congress, or some person acting as next friend of the 
claimant who is not sui juris.  Such informal claim must 
identify the benefit sought.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  If 
received within 1 year from the date it was sent to the 
claimant, it will be considered filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155(a).

There is no evidence in the record, prior to the formal claim 
received by the RO on February 16, 1995, that indicates any 
intent on the part of the appellant to apply for benefits or 
in any way specifically identifies "the benefit sought," 
(i.e., compensation under the provisions of 38 U.S.C.A. 
§ 1151), as required by 38 C.F.R. § 3.155(a).  Dunson v. 
Brown, 4 Vet. App. 327 (1993).  In Brannon v. West, 12. Vet. 
App. 32 (1998), the Court observed that while the Board must 
interpret an appellant's submissions broadly, the Board is 
not required to conjure up issues that were not raised by the 
appellant.  The Court has held that an appellant must have 
asserted the claim expressly or impliedly.  See Isenbart v. 
Brown, 7 Vet. App. 537, 540-41 (1995).  

Thus, the Board finds that the VA hospitalization reports 
dated from 1985 until the effective date of February 16, 1994 
assigned herein do not constitute informal claims for 
entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151.  Moreover, the Board is unable to 
identify an statement or other evidence prior to February 
1995 which meets the regulatory requirements of an informal 
claim for benefits under the provisions of 38 C.F.R. § 3.155.  
The appellant's March 1992 letter to his Senator does not 
constitute a claim because the appellant did not state that 
he desired to reopen his 38 U.S.C.A. § 1151 claim; and the 
document containing the date of the July 1985 medical 
treatment at issue here was a federal tort claim application, 
not a VA benefits application; and there was no reference to 
any VA denial of 38 U.S.C.A. § 1151 benefits contained in the 
letter.  In addition, the appellant merely asked the Senator 
how he could get a copy of a Court case, but did not state 
that the Court case applied to his claim or otherwise 
indicate, expressly or by implication, that he then wanted 
his previously-denied VA claim re-reviewed.

Likewise, the Board is unable to identify any statement or 
other evidence prior to February 1995 which meets the 
regulatory requirements of an informal claim for benefits 
under the provisions of 38 C.F.R. § 3.114.  The Board finds 
that the VA hospitalization reports dated from 1985 until the 
effective date of February 16, 1994 assigned herein do not 
constitute a request for review of his 38 U.S.C.A. § 1151 
claim.  The Board also finds that the appellant's March 1992 
letter to his Senator does not constitute a request for 
review because the appellant did not state that he wanted a 
review of his case in light of the Court's holding in 
Gardner; the appellant merely asked his Senator how he could 
get a copy of the Gardner case.  In addition, the appellant 
included only information relating to his federal tort claim 
action against VA, but did not make any reference to wanting 
a review of his VA 38 U.S.C.A. § 1151 benefits case in light 
of the liberalizing action by the Court.

Finally, the Board notes that, in a separate decision, it has 
denied the appellant's claim of clear and unmistakable error 
(CUE) in its January 1989 decision denying his claim of 
entitlement to 38 U.S.C.A. § 1151 benefits for the residuals 
of the 1985 stroke.  Therefore, a collateral attack on the 
assigned effective date under that theory is unavailable.

II.  Veterans Claims Assistance Act of 2000.

The Board is aware that, in November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  Among 
other things, this law includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  With few exceptions, 
this law is applicable to all claims filed on or after the 
date of enactment, or filed before the date of enactment and 
not yet final as of that date.  However, in this case, even 
though the RO did not have the benefit of the explicit 
provisions of VCAA, VA's duties with respect to the 
appellant's claim on appeal in the instant case have been 
fulfilled.

The law essentially provides that VA has a duty to notify the 
appellant and his representative of any information and 
evidence needed to substantiate and complete a claim.  
However, the Board finds that the VA has met its duty to 
advise and notify the appellant in this case.  Specifically, 
the appellant was advised and notified of the evidence 
necessary to establish entitlement to an earlier effective 
date for the grant of 38 U.S.C.A. § 1151 benefits in the 
April 2000 Board decision.  The appellant was also advised 
and notified of the evidence necessary to establish an 
effective date for the grant of an earlier effective date in 
the Statement of the Case (SOC) issued in December 1995.  The 
Board finds that the discussions in the rating decision, the 
Statement of the Case, the April 2000 Board decision and the 
RO letters sent to the appellant in effect informed him of 
the information and evidence that would be needed to 
substantiate his earlier effective date claim, and complied 
with VA's notification requirements.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (codified as amended at 
38 U.S.C.A. §§ 5100 et seq. (West Supp. 2001)); 66 Fed. Reg. 
45620 (August 29, 2001).

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to the claim at issue in the 
instant case have been properly developed and that no useful 
purpose would be served by remanding said issue with 
directions to provide further assistance to the appellant.  
There is no indication that any relevant earlier medical 
records that establish entitlement to 38 U.S.C.A. § 1151 
benefits exist.

Under the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit to flowing to the 
veteran are to be avoided).  Moreover, given the completeness 
of the present record which shows substantial compliance with 
the notice and assistance provisions of the new legislation 
the Board finds no prejudice to the appellant by proceeding 
with appellate review despite the fact the that the RO did 
not consider the case under VCAA or the implementing 
regulations.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

The RO provided the appellant with the pertinent evidentiary 
development that was subsequently codified by VCAA and the 
implementing regulations.  In addition to performing the 
pertinent development required under VCAA and the 
implementing regulations, the RO notified the appellant of 
his right to submit evidence.  It would not breach his rights 
under VCAA and/or the implementing regulations for the Board 
to proceed to review the appeal.  Furthermore, neither the 
appellant nor his attorney has asserted that the case 
requires further development or action under VCAA or the 
implementing regulations.

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the appellant's 
earlier effective date claim denied here.  Since the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine does not apply.  Schoolman v. 
West, 12 Vet. App. 307, 311 (1999).


ORDER

Entitlement to an effective date earlier than February 16, 
1994 for the award of compensation under 38 U.S.C. § 1151 for 
the residuals of a cerebrovascular accident is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

